Case 1:20-cv-01878-RBJ Document 11 Filed 06/26/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:     1:20-cv-01878-MEH

BLACK LIVES MATTER 5280,
DR. APRYL ALEXANDER,
ELISABETH EPPS,
ASHLEE WEDGEWORTH,
AMANDA BLASINGAME,
PHILLIP ROTHLEIN,
ZACH PACKARD,
HOLLIS LYMAN,
CIDNEY FISK, and
STANFORD SMITH,

       Plaintiffs,
v.

CITY AND COUNTY OF DENVER,
JOHN AND JANE DOES 1–100, and
JOHN AND JANE BOES 1–50,

       Defendants.


                                 ENTRY OF APPEARANCE


       Ed Aro of Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), hereby enters his

appearance on behalf of Plaintiffs Black Lives Matter 5280, Dr. Apryl Alexander, Elisabeth

Epps, Ashlee Wedgeworth, Amanda Blasingame, Phillip Rothlein, Zach Packard, Hollis Lyman,

Cidney Fisk, and Stanford Smith. The undersigned’s firm name, office address, telephone

number, and primary CM/ECF email address are set forth in the signature block below, and the

undersigned hereby certifies that he is a member in good standing of the bar of this Court.
Case 1:20-cv-01878-RBJ Document 11 Filed 06/26/20 USDC Colorado Page 2 of 2




Dated: June 26, 2020              Respectfully submitted,

                                   By: /s/ Ed Aro
                                      Ed Aro
                                      Arnold & Porter Kaye Scholer, LLP
                                      1144 Fifteenth Street, Suite 3100
                                      Denver, Colorado 80202
                                      Telephone: (303) 863-1000
                                      Facsimile: (303) 832-0428
                                      Ed.Aro@arnoldporter.com

                                         In cooperation with the American Civil
                                         Liberties Union Foundation of Colorado

                                         Mark Silverstein
                                         Sara Neel
                                         Arielle Herzberg
                                         American Civil Liberties Union Foundation
                                         of Colorado
                                         303 E. Seventeenth Ave., Suite 350
                                         Denver, Colorado 80203
                                         Telephone: (303) 777-5482
                                         Facsimile: (303) 777-1773
                                         Msilverstein@aclu-co.org
                                         Sneel@aclu-co.org
                                         Aherzberg@aclu-co.org

                                         Counsel for Plaintiffs




                                     2
